OPINION — AG — WHERE THE SALARIES OF DEPUTIES OR ASSISTANTS OF COUNTY OFFICERS, UNDER 19 O.S.H. 179.7(C)(D) ARE TO BE FIXED, OR LIMITED BY CERTAIN PERCENTAGES OF THE PRINCIPAL OFFICER'S SALARY, THAT THE " SALARY OF THE PRINCIPAL OFFICER " REFERRED TO IN 19 O.S.H. 179.7(C), 19 O.S.H. 179.7(D) REFERS TO THE SALARY PROVIDED BY LAW FOR THE PRINCIPAL OFFICER, WHERE SAID SALARY BE FIXED BY HOUSE BILL NO. 693 OR SOME SUBSEQUENT LEGISLATURE; AND IT FOLLOWS THAT IN CALCULATING THE  PERMISSIBLE OR MANDATORY SALARIES OF THE DEPUTIES AND ASSISTANTS OF THE COUNTY ASSESSOR, COUNTY CLERK, COURT CLERK, COUNTY TREASURER AND SHERIFF OF CADDO COUNTY, THE SALARIES OF PRINCIPAL OFFICERS TO BE SUED IN COMPUTING SAME ARE THOSE FIXED BY SAID HOUSE BILL NO. 815 CITE: OPINION NO. APRIL 26, 1955 — STANLEY, 19 O.S.H. 179.1 (RICHARD HUFF)